Citation Nr: 0718606	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  05-18 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to an increased rating for degenerative arthritis 
of the left ankle, currently evaluated as 10 percent 
disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel



REMAND

The veteran had active military service from June 1977 to 
June 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The Board notes that the veteran was scheduled to have a 
travel board hearing at the Detroit VA regional office in 
June 2006; however, he failed to appear for this hearing.  
Accordingly, the Board considers the veteran's request for a 
hearing to be withdrawn and will proceed to adjudicate the 
case based on the evidence of record.  See 38 C.F.R. 
§ 20.704(d), (e) (2006).

The veteran contends that the pain in his left ankle is 
severe and that it runs up to his knee and hip.  He contends 
that his degenerative arthritis forces him to use a cane to 
walk, and when he does walk he cannot stay on his feet for 
very long.  He also reports that his ankle swells to the 
point where he can not even put on his shoe.  The veteran 
states that he is in pain throughout the day and part of the 
night until he falls asleep.

Further, at a VA examination conducted in May 2004, the 
veteran reported that, since he injured his left ankle in 
service, he has been experiencing increasing pain, stiffness 
and weakness.  The veteran denied taking any medications, but 
stated that his pain on a scale of 1-10 was 10.  The veteran 
stated that he is unable to perform certain activities of 
daily living such as cleaning his home, and he contends that 
he is currently unemployed due to his left ankle pain.  The 
clinician noted no history of flare-ups or surgeries 
involving the left ankle, and diagnosed the veteran with 
osteoarthritis of the left ankle.

The Board notes that in determining the degree of limitation 
of motion, several regulatory provisions must be taken into 
consideration:  the provisions of 38 C.F.R. § 4.40 concerning 
lack of normal endurance, functional loss due to pain, and 
pain on use and during flare-ups; the provisions of 38 C.F.R. 
§ 4.45 concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

In this case, a remand is required because the May 2004 VA 
examination failed to take into account these DeLuca factors.  
Although the clinician adequately discussed the limitation of 
flexion of the left ankle, he failed to consider pain, 
functional loss, fatigability and incoordination in assessing 
the veteran's left ankle range of motion.  

Accordingly, the case is REMANDED to the AOJ for the 
following actions:

1.  Ask the veteran to identify names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claim, including recent ankle-related 
treatment records.  With any necessary 
authorization from the veteran, attempt 
to obtain and associate with the claims 
file any medical records identified by 
the veteran that have not been secured 
previously.  If the AOJ is unsuccessful 
in obtaining any medical records 
identified by the veteran, it should 
inform him and his representative of this 
and ask them to provide a copy of 
additional medical records they may have 
obtained on their own that have not been 
secured previously.

2.  Arrange for the veteran to undergo a 
VA joints examination by a physician with 
appropriate expertise to determine the 
current degree of disability of the 
veteran's service-connected left ankle 
arthritis.  Range-of-motion studies 
should be conducted.  Among other 
findings, all functional losses due to 
pain, weakness, fatigability, etc., 
should be equated to additional 
limitation of motion (beyond that shown 
clinically).  The examiner should provide 
an opinion as to whether the veteran's 
left ankle limitation is best described 
as "moderate" or "marked".  The 
examiner should also provide an opinion 
on the effect of the left ankle 
disability on the veteran's ability to 
work.

The veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.

The AOJ should make sure that the 
examination report complies with this 
remand and the questions presented in the 
examination request, especially with 
respect to the opinions requested.  If 
the report is insufficient, it should be 
returned to the examiner for necessary 
corrective action, as appropriate.

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue on appeal in 
light of all information or evidence 
received.  Consideration should include 
the question of entitlement to an 
extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2006).  If any benefit 
sought is not granted, the veteran and 
his representative should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the 
Board for further review.

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

